DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Numbering
“Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.” MPEP 714 Amendments, Applicant’s Action.
Claim 2 was previously cancelled and therefore for the purpose of examination is renumbered to be claim 25. Please correct for future responses with correct claim numbering.


Election/Restrictions
Newly submitted claims 12-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The method could be practiced with another and materially different apparatus, for example: without a distribution tube and without surrounding the area to have ozone distributed. Furthermore, the apparatus could be used to practice another and materially different process, for example: the apparatus could be used to do something other than deterring birds, like cleaning an area of air or fluid, and/or could be used to deter some other type of animal or pest.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 12-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support implicit or explicit in the disclosure that supports the negative limitation in claim 10 that the pipe is not circular. The only fashion in which the shape of the pipe is described is as being circular in the 3rd paragraph on page 4 of the instant specification, thus failing to establish that the inventor had possession of this particular claimed feature at the time the invention was filed. Therefore the limitation contains new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 9, 11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupunat (US 2020/0283312) in view of Clear Comfort (NPL 2017) and further in view of Bongiovi (US 2018/0169285).
Regarding claim 1, Pupunat (US 2020/0283312) with an effective filing date of 02/28/2018, teaches a distribution system for dispersing disinfectant within a structure wherein a generator of known type in use supplies disinfectant to a distribution pipe which is arranged to pass through or around an area (Fig. 1a pool system 4 has pipes arranged around an area), said distribution pipe being arranged to provide a continuous circuit without any closed ends, and to provide a smooth path without sharp bends, said distribution pipe having perforations at intervals along its length (Fig. 1a pool system 4 shows nozzles located radially thereon, also inherently or at least obviously present), to provide at least one perforated portion through which in use ozone disperses from said pipe into the structure at a controllable rate (Any one or more of the nozzles on the pipe read on the limitation of a perforated portion), and ozone that is not dispersed thus travels entirely through said pipe is returned to the circuit by means of a continuous loop connection within said circuit (Fig. 1a pool system 4 shows the circular and continuous circuit with nozzles located radially thereon; alternatively, the remainder of the system acts as a continuous loop connection). Pupunat appears to be silent with regards to ozone.
Clear Comfort (NPL 2017) teaches that ozone is commonly used to clean pools by distributing ozone gas through the system and into the pool (Ozone Pool Systems, Pros). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize ozone as taught by Clear Comfort to clean the pool system as taught by Pupunat to arrive at the claimed 
Bongiovi (US 2018/0169285) teaches an ozone disinfecting device wherein the fluid is delivered at a predetermined concentration and pressure (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Pupunat in view of Clear Comfort such that the delivery of fluid is at a predetermined concentration and pressure as taught by Bongiovi to arrive at the claimed invention. One would have been motivated to do so in order to better control the sterilization operation of the device to arrive at an improved device.
Regarding claims 2 and 25, Pupunat further teaches that any bend in said continuous circuit is greater than 90 and at least 130 degrees (The circuit is a circle and thus necessarily greater than 130 degrees).
Regarding claim 4, Pupunat further teaches said distribution pipe has two vertically separated circuits for ozone distribution providing a continuous circuit (Fig. 1A shows two vertically separate loops).

Regarding claim 11, Pupunat in view of Clear Comfort further teaches the distribution pipe includes tubing or other device capable of transporting ozone (See Fig. 1A, also inherent to an ozone based cleaning system). 
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupunat (US 2020/0283312) in view of Clear Comfort (NPL 2017) in view of Bongiovi (US 2018/0169285) and further in view of Shelton (Pub. No. US 2004/0074252 A1).
Regarding claim 5, Pupunat in view of Clear Comfort in view of Bongiovi appears to be silent with regards to a pressure switch to detect a pressure of ozone.
Shelton (Pub. No. US 2004/0074252 A1) teaches pressure sensors 191 and 192 (Figure 29) for measuring changes in pressure (Paragraph [0176]). Regarding the limitation that the pressure sensors measure the pressure of ozone being supplied to the system: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The pressure sensors taught by Shelton would be well capable of performing the claimed function and would be reasonably expected to do so. It would have been obvious to one having ordinary skill in the art before the effective filing date to include the pressure sensors taught by Shelton in the ozone distribution apparatus taught by Pupunat in view of Clear Comfort to arrive at the claimed invention. One would have been motivated to do so to enable the operator to monitor the pressure of .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupunat (US 2020/0283312) in view of Clear Comfort (NPL 2017) in view of Bongiovi (US 2018/0169285) and further in view of Potember (US Patent 7,407,633).
Regarding claim 6, Pupunat in view of Clear Comfort in view of Bongiovi appears to be silent with regards to ozone sensors.
Potember (US Patent 7,407,633) teaches sensors to monitor ozone levels in an ozone treatment system (Column 7 lines 6-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the ozone sensors taught by Potember in the ozone treatment apparatus taught by Pupunat in view of Clear Comfort. One would have been motivated to do so to enable the operator to monitor the ozone levels in the system to ensure hazardous amounts are not released (Potember Column 7 lines 6-10). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupunat (US 2020/0283312) in view of Clear Comfort (NPL 2017) in view of Bongiovi (US 2018/0169285) in view of Potember (US Patent 7,407,633) and further in view of Barnes (US Patent 7,658,891).
Regarding claim 7, Potember further teaches a plurality of ozone sensors (Column 7 line 9 allows for the use of multiple sensors); the plurality of sensors necessarily exist in proximity to one another such that at least some of the sensors are located around some area which could be defined as an upper part, and some of the sensors being located around another area, which could be defined as a lower part. The sensors for detecting ozone levels have already been incorporated into the primary reference 
Barnes (US Patent 7,658,891) teaches a sensor activating a warning (audible signal or flashing light) in response to an ozone concentration. Regarding the limitation that the warning is triggered if ozone levels in an area exceed a predetermined level or fall below a predetermined level: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The sensor and warning system taught by Barnes would be well capable of performing the claimed function and are reasonably expected to do so. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ozone water treatment system taught by Pupunat in view of Clear Comfort in view of Bongiovi such that each sensor present is substituted for the sensor activating a warning taught by Barnes to arrive at the claimed invention. One would have been motivated to do so to inform the operator that too much or too little ozone is being produced.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupunat (US 2020/0283312) in view of Clear Comfort (NPL 2017) in view of Bongiovi (US 2018/0169285) in view of Potember (US Patent 7,407,633) in view of Barnes (US Patent 7,658,891) and further in view of Heselton (US 2008/0310992).
Regarding claim 8, Heselton (US 2008/0310992) teaches an ozone disinfector wherein a sensor sends a signal to a mobile phone when the level of ozone is below a set level (Paragraph [0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Pupunat in view of Clear Comfort in view of Bongiovi . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pupunat (US 2020/0283312) in view of Clear Comfort (NPL 2017) in view of Bongiovi (US 2018/0169285) and further in view of Flego (US 2019/0176034).
Regarding claim 10, Pupunat in view of Clear Comfort in view of Bongiovi appears to be silent with regards to a not circular pipe and irregular perforations.
Flego (US 2019/0176034) with an effective filing date of 12/13/2017 teaches that tubes can be not circular (Paragraph [0024]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Pupunat such that the pipes are not circular to arrive at the claimed invention. One would have been motivated to do so in order to construct the pipes according to a known shape to arrive at a successfully operating distributing device. Furthermore, the courts have held that mere changes of shape hold no patentable significance absent persuasive evidence that the particular configuration of the claimed element is significance (MPEP 2144.04(IV)(B)).
Regarding the limitation that the perforations are not located uniformly: it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Pupunat and use one of the finite number of predictable results to arrive at the claimed invention.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection as necessitated by amendment. Newly cited Pupunat and Clear Comfort remedy any alleged deficiencies of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./               Examiner, Art Unit 1799                 

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796